Exhibit 10.2

 

EXECUTION COPY

 

WAREHOUSE LOAN SALE AGREEMENT

 

Dated as of March 23, 2005

 

Between

 

COLONIAL BANK, N.A.,

 

as Originator

 

and

 

MWL FUNDING, INC.,

 

as Purchaser

 

WAREHOUSE LOAN SALE AGREEMENT

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

SECTION 1.01.

  

Certain Defined Terms

   1

SECTION 1.02.

  

Other Terms and Constructions

   14

SECTION 1.03.

  

Computation of Time Periods

   15

ARTICLE II AMOUNTS AND TERMS OF PURCHASES

   15

SECTION 2.01.

  

Facility

   15

SECTION 2.02.

  

Making Purchases

   15

SECTION 2.03.

  

Collections

   18

SECTION 2.04.

  

Payments and Computations, Etc.

   19

SECTION 2.05.

  

Certain Rights of the Purchaser

   19

SECTION 2.06.

  

Rights and Remedies

   20

SECTION 2.07.

  

Transfer of Records to Purchaser

   20

SECTION 2.08.

  

Servicer

   21

SECTION 2.09.

  

Custody of Mortgage Files and Other Documents

   21

SECTION 2.10.

  

Power of Attorney

   21

ARTICLE III REPRESENTATIONS AND WARRANTIES

   22

SECTION 3.01.

  

Representations and Warranties of the Originator

   22

ARTICLE IV COVENANTS

   27

SECTION 4.01.

  

Covenants of the Originator

   27

ARTICLE V EVENTS OF TERMINATION

   33

SECTION 5.01.

  

Events of Termination

   33

ARTICLE VI INDEMNIFICATION

   35

SECTION 6.01.

  

Indemnities by the Originator

   35

ARTICLE VII MISCELLANEOUS

   39

SECTION 7.01.

  

Amendments, Etc.

   39

SECTION 7.02.

  

Notices, Etc.

   39

SECTION 7.03.

  

Binding Effect; Assignability

   40

SECTION 7.04.

  

Costs, Expenses and Taxes

   40

SECTION 7.05.

  

WAVIER OF JURY TRIAL; CONSENT TO JURISDICTION

   40

SECTION 7.06.

  

GOVERNING LAW

   41

SECTION 7.07.

  

Execution in Counterparts

   41

SECTION 7.08.

  

Purchaser’s Assignment of Rights to Program Agent

   41

SECTION 7.09.

  

Limited Recourse

   42

SECTION 7.10.

  

Confidentiality

   42

 

WAREHOUSE LOAN SALE AGREEMENT

 

i



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1

  

Location of Records, Chief Executive Offices and Addresses

SCHEDULE 2

  

CNB Customer Accounts; AOT Securities Accounts

SCHEDULE 3

  

Trade Names

 

EXHIBITS

 

EXHIBIT A

  

Form of AOT Agreement

EXHIBIT B

  

Form of AOT Custodial Agreement

EXHIBIT C

  

Form of AOT Security Custodial Agreement

EXHIBIT D

  

Credit Policy

EXHIBIT E

  

Form of Loan Participation Sale Agreement

EXHIBIT F

  

Form of Power of Attorney

 

WAREHOUSE LOAN SALE AGREEMENT

 

ii



--------------------------------------------------------------------------------

WAREHOUSE LOAN SALE AGREEMENT

 

Dated as of March 23, 2005

 

THIS WAREHOUSE LOAN SALE AGREEMENT (as amended, restated, supplemented and
otherwise modified from time to time, this “Agreement”) is entered into between
COLONIAL BANK, N.A., a national banking association (the “Originator”) and MWL
FUNDING, INC., a Delaware corporation, as the purchaser (the “Purchaser”).

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings, or if not defined herein, shall have
the meanings specified in the Purchase Agreement (defined below):

 

“Advance” means (i) each advance (consisting of all principal, interest, finance
charges and any other amounts payable in connection with the enforcement of any
of the foregoing) made to any Designated CNB Customer under a CNB Customer Loan
Agreement (other than a Syndicated Loan Agreement) and the related CNB Customer
Note, and (ii) the pro-rata interest of the Originator in, and rights with
respect to, any advance (consisting of all principal, interest, finance charges
and any other amounts payable in connection with the enforcement of any of the
foregoing) made to any Designated CNB Customer under a Syndicated Loan Agreement
and the related CNB Customer Note, in each case whether constituting an account,
chattel paper, instrument or general intangible.

 

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Agreement” has the meaning specified in the preamble.

 

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the highest of:

 

(a) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time as Citibank, N.A.’s base rate; and

 

(b) ½ of one percent above the Federal Funds Rate.

 

“AOT Agreement” means an agreement in substantially the form attached hereto as
Exhibit A, or such other form as may be agreed upon between the Seller and the
Program Agent from time to time, between the Originator and a Designated CNB

 

WAREHOUSE LOAN SALE AGREEMENT



--------------------------------------------------------------------------------

Customer, pursuant to which the Originator purchases interests in AOT Mortgage
Pools and AOT Securities from such Designated CNB Customer.

 

“AOT Custodial Agreement” means an agreement in substantially the form attached
hereto as Exhibit B, or such other form as may be agreed upon between the Seller
and the Program Agent from time to time, between the Originator, a Designated
CNB Customer, and Colonial Bank, as “Custodian”, pursuant to which Colonial Bank
acts as custodian with respect to certain documents related the AOT Mortgage
Loans interests in which are purchased by the Originator from such Designated
CNB Customer.

 

“AOT Mortgage Loan” means a Mortgage Loan in which a 100% participation interest
has been sold by a Designated CNB Customer to the Originator pursuant to an AOT
Agreement.

 

“AOT Mortgage Pool” means each pool of AOT Mortgage Loans in which an interest
has been purchased by the Originator from any Designated CNB Customer under an
AOT Agreement (including all principal, interest, finance charges and any other
amounts payable in connection with the enforcement of such AOT Mortgage Loans
and the related AOT Participation Certificate).

 

“AOT Participation Certificate” means a certificate representing a 100%
participation interest in an AOT Mortgage Pool (including all principal,
interest, finance charges and any other amounts payable in connection with the
enforcement of such AOT Mortgage Pool).

 

“AOT Securities Account” means a securities account maintained at The Bank of
New York (or another depository institution acceptable to the Program Agent)
which is the subject of an AOT Security Custodial Agreement.

 

“AOT Security” means (i) a fully modified pass-through mortgage-backed
certificate guaranteed by GNMA, (ii) a guaranteed mortgage pass-through
certificate issued by FNMA, (iii) a mortgage participation certificate issued by
FHLMC, or (iv) a pass-through certificate representing, or backed by an interest
in, a pool of AOT Mortgage Loans established by a private issuer of
mortgage-backed securities acceptable to the Program Agent that is not GNMA,
FNMA or FHLMC, in each case, which has been issued with respect to an AOT
Mortgage Pool in which an interest has been purchased from a Designated CNB
Customer pursuant to an AOT Agreement (including all principal, interest,
finance charges and any other amounts payable in connection with the enforcement
of such AOT Security and the related AOT Participation Certificate and AOT
Agreement).

 

“AOT Security Custodial Agreement” means an agreement in substantially the form
attached hereto as Exhibit C, or such other form as may be agreed upon between
the Seller and the Program Agent from time to time, among a CNB Customer, the
Originator and The Bank of New York (or another depository institution
acceptable to the Program

 

WAREHOUSE LOAN SALE AGREEMENT

 

2



--------------------------------------------------------------------------------

Agent), providing for, inter alia, the perfection of the Originator’s security
interest in all AOT Securities deposited in an AOT Securities Account.

 

“AOT Takeout Assignment” means an agreement in substantially the form attached
as Exhibit A to the form of AOT Agreement attached hereto as Exhibit A, or such
other form as may be agreed upon between the Seller and the Program Agent from
time to time, among a CNB Customer, the Originator and an Investor, providing
for, inter alia, the assignment to the Originator of the Take-Out Commitment
with respect to an AOT Security.

 

“Asset” means (i) each Advance, (ii) the participation interest of the
Originator in each COLB Mortgage Loan, (iii) the participation interest of the
Originator in each AOT Mortgage Pool, and (iv) the participation interest of the
Originator in each AOT Security, in each case whether constituting an account,
chattel paper, instrument, investment property, security or general intangible.

 

“Asset Interest Excess” has the meaning specified in the Purchase Agreement.

 

“Asset Interest Report” has the meaning specified in the Purchase Agreement.

 

“Bankruptcy Code” means the Bankruptcy Code, 11 U.S.C. §101 et seq., as amended,
any similar or successor federal statute, and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

 

“Beneficiary” means, as of any date, the Conduit Purchasers, the Committed
Purchasers, the Group Agents and the Program Agent.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York.

 

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which, in accordance
with GAAP, should be capitalized on the lessee’s balance sheet.

 

“Capital Lease Obligation” of any Person means the obligations of such Person to
pay rent or other amounts under any Capital Lease, which obligations should be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934,
as amended), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended) of 20% or more of the issued and outstanding
Voting Stock of the Parent, (b) during any period of twelve consecutive Months,
individuals who at the beginning of such period constituted the board of
directors of the Parent (together with any new

 

WAREHOUSE LOAN SALE AGREEMENT

 

3



--------------------------------------------------------------------------------

directors whose election by the board of directors of the Parent or whose
nomination for election by the stockholders of the Parent was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose elections or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute the majority of the directors then in office, (c) the
Parent shall cease to own and control all of the economic and voting rights
associated with all of the outstanding Stock of the Originator, (d) the
Originator shall merge with or into any other Person, or (e) the Originator
shall cease to own and control all of the economic and voting rights associated
with all of the outstanding Stock of the Purchaser.

 

“CNB Account” means each CNB Customer Deposit Account for which Colonial Bank is
the account bank.

 

“CNB Customer” means a Person who, in the ordinary course of its business,
originates or acquires Mortgage Loans which are secured by residential real
estate.

 

“CNB Customer Deposit Account” means each Master Advance Account, each Investor
Funding Account and each Controlled Disbursement Account.

 

“CNB Customer Loan Agreement” means a loan agreement between a CNB Customer and
the Originator (and, in the case of a Syndicated Loan Agreement, one or more
other financial institutions) pursuant to which the Originator (and such
financial institutions, if applicable) extends financing to such CNB Customer,
all of the proceeds of which are used by such CNB Customer to originate or
purchase Mortgage Loans, and the terms of which are in compliance with the
Credit Policy.

 

“CNB Customer Note” means a promissory note executed by a CNB Customer in
connection with a CNB Customer Loan Agreement (including, without limitation,
any Syndicated Loan Agreement) evidencing Advances made to such CNB Customer
pursuant to such CNB Customer Loan Agreement.

 

“CNB Customer Transaction Documents” means all CNB Customer Loan Agreements, CNB
Customer Notes, Loan Participation Sale Agreements, COLB Participation
Certificates, AOT Agreements, AOT Participation Certificates, AOT Custodial
Agreements, AOT Security Custodial Agreements, AOT Takeout Assignments and all
other agreements and documents delivered and/or related thereto, as each may be
amended, restated, supplemented and otherwise modified from time to time.

 

“COLB Mortgage Loan” means a Mortgage Loan in which a participation interest has
been sold by a Designated CNB Customer to the Originator pursuant to a Loan
Participation Sale Agreement for a purchase price equal to the lesser of (i) 99%
of the Take-Out Price related to such Mortgage Loan or (ii) the principal
balance of such Mortgage Loan.

 

WAREHOUSE LOAN SALE AGREEMENT

 

4



--------------------------------------------------------------------------------

“COLB Participation Certificate” means a certificate representing a
participation interest in one or more COLB Mortgage Loans (including all
principal, interest, finance charges and any other amounts payable in connection
with the enforcement of such COLB Mortgage Loans).

 

“Collections” means, collectively all Interest Collections and all Principal
Collections.

 

“Committed Purchasers” means the Persons designated as “Committed Purchasers”
pursuant to the Purchase Agreement.

 

“Conduit Purchasers” means the Persons designated as “Conduit Purchasers”
pursuant to the Purchase Agreement.

 

“Controlled Disbursement Account” means, with respect to any CNB Customer, the
deposit account of such CNB Customer, maintained at Colonial Bank (or the
financial institution acting as agent pursuant to any Indirect Syndicated Loan
Agreement), which is a zero balance account used only to draw funds from the
related Master Advance Account in connection with Mortgage Loan closings
pursuant to the related CNB Customer Transaction Documents.

 

“Credit Policy” means those loan credit and collection policies and practices of
the Originator in effect on the date of this Agreement and described in Exhibit
D hereto, as modified in compliance with this Agreement.

 

“Custodial Agreement” means the Custodial Agreement dated as of the date of this
Agreement among the Facility Custodian, the Purchaser, the Servicer and the
Program Agent, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Adverse Claim on property owned or acquired by such Person,
whether or not the Debt secured thereby has been assumed, (f) all Guarantees by
such Person of Debt of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit, surety bonds and letters of guaranty, (i) all
obligations of such Person upon which interest charges are customarily paid, (j)
all obligations of such Person under any Hedging Agreement, (k) all obligations,
contingent or otherwise, of such Person in respect of Banker’s acceptances. The
Debt of any Person shall include the Debt of any

 

WAREHOUSE LOAN SALE AGREEMENT

 

5



--------------------------------------------------------------------------------

other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent of the terms of such Debt provide that such Person is not liable
therefor. For purposes of this definition, the “principal amount” of the
obligations of any Person in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Person would be required to pay if such Hedging Agreement were terminated
at such time.

 

“Deemed Collections” means Collections deemed to have been received pursuant to
Section 2.03(b) or (c).

 

“Defaulted Asset” means an Asset, (i) in the case of any Advance or any interest
in a COLB Mortgage Loan, that relates to a Defaulted Mortgage Loan, or that
relates to any CNB Customer Loan Agreement or Loan Participation Sale Agreement,
as applicable, under which an event of default, whether declared or undeclared,
has occurred and is continuing, or (ii) in the case of any interest in an AOT
Mortgage Pool or an AOT Security, that is the subject of a “Security Issuance
Failure” as defined in the related AOT Agreement.

 

“Defaulted Mortgage Loan” means a Mortgage Loan (i) as to which any payment of
principal or interest, or part thereof remains unpaid for more than ninety (90)
days from the original due date for such payment, (ii) as to which the Mortgagor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 5.01(f) or (iii) as to which any material non-payment
obligation on the part of the Mortgagor thereof remains unperformed past any
applicable period of grace.

 

“Designated CNB Customer” means each of the Persons designated as a “Designated
CNB Customer” pursuant to the Purchase Agreement.

 

“Diluted Asset” means that portion (and only that portion) of any Asset which is
either (a) reduced or adjusted as a result of any discount or adjustment by the
Originator or any other Person (other than the discharge in bankruptcy of the
CNB Customer thereof or the Mortgagor under the related Mortgage Loan), or (b)
reduced or canceled as a result of any dispute, claim, offset or defense (other
than the discharge in bankruptcy of the CNB Customer thereof or of the Mortgagor
under the related Mortgage Loan) of the CNB Customer or of the Mortgagor under
the related Mortgage Loan, against the Originator or any other Person (whether
such dispute, claim, offset or defense arises out of the same or a related
transaction or an unrelated transaction).

 

“Discount” means, in respect of each Purchase from the Originator, the
percentage of the Outstanding Balance of the Assets that are the subject of such
Purchase as may be agreed upon prospectively, on an arm’s length basis, between
the Originator and the Purchaser.

 

“Eligible Asset” has the meaning specified in the Purchase Agreement.

 

WAREHOUSE LOAN SALE AGREEMENT

 

6



--------------------------------------------------------------------------------

“Eligible Mortgage Loan” has the meaning specified in the Purchase Agreement.

 

“Enforceability Exceptions” means exceptions to the enforceability of an
obligation arising under bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally, and general
principles of equity (regardless of whether considered in a proceeding at equity
or at law).

 

“Event of Termination” has the meaning specified in Section 5.01.

 

“Facility Custodian” means at any time the Person then authorized pursuant to
the Custodial Agreement to hold the AOT Participation Certificates, COLB
Participation Certificates, AOT Takeout Assignments and the related Mortgage
Files with respect to the Mortgage Loans.

 

“Facility Termination Date” means the earliest of (a) the “Facility Termination
Date” (as such term is defined in the Purchase Agreement), (b) the date
determined pursuant to Section 5.01 and (c) the date which the Originator
designates by at least 2 Business Days’ prior notice to the Purchaser and its
assignees (including the Program Agent under the Purchase Agreement).

 

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by Citibank, N.A. from
three Federal funds brokers of recognized standing selected by it.

 

“Final Collection Date” means the date on or following the Facility Termination
Date on which the aggregate Outstanding Balance of all Transferred Assets has
been reduced to zero and the Originator shall have paid all amounts payable to
the Purchaser pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Entity” means the United States of America, any state, any
political subdivision of a state and any agency or instrumentality of the United
States of America or any state or political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government. Governmental Entity shall include,
without limitation, each of FHLMC, FNMA, GNMA, FHA, HUD and VA (each as defined
in the Purchase Agreement).

 

“Group Agents” means the Persons designated as “Group Agents” pursuant to the
Purchase Agreement.

 

WAREHOUSE LOAN SALE AGREEMENT

 

7



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

 

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

 

“Indemnified Amounts” has the meaning specified in Section 6.01.

 

“Indemnified Party” has the meaning specified in Section 6.01.

 

“Indirect Syndicated Loan Account” means a CNB Customer Deposit Account for
which the account bank is the agent pursuant to an Indirect Syndicated Loan
Agreement.

 

“Indirect Syndicated Loan Agreement” means a Syndicated Loan Agreement, the
agent with respect to which is a financial institution other than the
Originator.

 

“Indirect Syndicated Mortgage Loan” means a Mortgage Loan financed by the
Originator and one or more other financial institutions pursuant to an Indirect
Syndicated Loan Agreement.

 

“Initial Cutoff Date” has the meaning specified in Section 2.02(a).

 

“Initial Purchase Date” means the date on which the first Purchase made pursuant
to this Agreement shall occur.

 

“Interest Collections” means all cash collections and other cash Proceeds with
respect to the Transferred Assets other than Principal Collections, including,
without

 

WAREHOUSE LOAN SALE AGREEMENT

 

8



--------------------------------------------------------------------------------

limitation, interest paid with respect to such Transferred Assets by the related
CNB Customer or any other Person.

 

“Interest Rate Hedge” means a Hedging Agreement in the form of a rate swap
transaction, basis swap, forward rate transaction, interest rate option, cap
transaction, floor transaction, collar transaction or any other similar
transaction entered into between the CNB Customer and a counterparty in order to
mitigate the risk of interest rate fluctuations with respect to the related
Mortgage Loan, AOT Mortgage Pool or AOT Security, and which has been assigned to
the Originator.

 

“Investor” means any Person approved by the Originator in accordance with the
Credit Policy, as a purchaser of Mortgage Loans or AOT Securities from the
Originator.

 

“Investor Funding Account” means, with respect to any CNB Customer, the deposit
account of such CNB Customer into which the proceeds of Take-Out Commitments are
remitted as required pursuant to the related CNB Customer Transaction Documents.

 

“Loan Participation Sale Agreement” means an agreement in substantially the form
attached hereto as Exhibit E, between the Originator and a CNB Customer pursuant
to which the Originator purchases participation interests in Mortgage Loans
originated or acquired by such CNB Customer.

 

“Master Advance Account” means, with respect to any CNB Customer, the deposit
account of such CNB Customer into which Advances are deposited, or the purchase
prices paid by the Originator with respect to COLB Mortgage Loans, AOT Mortgage
Pools or AOT Securities are deposited, pursuant to the related CNB Customer
Transaction Documents and from which fees are debited with respect thereto.

 

“Material Adverse Change” means a material adverse change in the business,
assets, operations, property, prospects or other condition (financial or
otherwise) of the Originator or the Parent and its Subsidiaries taken as a
whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the
collectibility of the Transferred Assets, (b) the ability of the Purchaser or
the Originator to perform any of their respective material obligations under the
Transaction Documents to which they are a party, (c) the legality, validity or
enforceability of the Transaction Documents (including, without limitation, the
validity, enforceability or priority of the ownership interests and security
interests granted hereunder or thereunder) or the rights of or benefits
available to the Purchaser under the Transaction Documents, or (iv) the
business, assets, operations, condition (financial or otherwise), property, or
prospects of the Originator and its Subsidiaries, taken as a whole.

 

“MERS” means the system of electronic registration and record-keeping and the
related recording of the mortgages established and operated by Mortgage
Electronic Registration System, Inc.

 

WAREHOUSE LOAN SALE AGREEMENT

 

9



--------------------------------------------------------------------------------

“Month” means a calendar month.

 

“Monthly Report” has the meaning specified in the Purchase Agreement.

 

“Mortgage” means a mortgage or deed of trust or other security instrument, on a
standard form approved by FHA, FHLMC, FNMA or VA (each as defined in the
Purchase Agreement) or other form satisfactory to the Program Agent.

 

“Mortgage Documents” means with respect to each Mortgage Loan, the documents,
agreements and instruments required to be delivered pursuant to the applicable
CNB Customer Transaction Documents, including, without limitation, each of the
documents in the related Mortgage File.

 

“Mortgage File” means, with respect to each Mortgage Loan, the following
documents:

 

(i) in the case of any Advance, a request for an Advance under the related CNB
Customer Loan;

 

(ii) the original Mortgage Note, endorsed in blank without recourse by all
intervening holders of such Mortgage Note from the originator of such Mortgage
Loan through the related CNB Customer;

 

(iii) a copy of the original Mortgage;

 

(iv) except in the case of a Mortgage recorded in the name of MERS, an original
assignment of Mortgage in favor of the Originator and in recordable form
executed by the related CNB Customer; and

 

(v) copies of all intervening assignments of Mortgage.

 

“Mortgage Loan” means a loan originated or acquired by a CNB Customer which is
secured by a Mortgage.

 

“Mortgage Note” means a promissory note, substantially similar to one of the
standard forms approved by the Originator.

 

“Mortgaged Property” means with respect to any Mortgage Loan, the real property
encumbered by the related Mortgage(s) or other security documents securing the
indebtedness under the related Mortgage Note(s).

 

“Mortgagor” means each Person obligated to make payments under a Mortgage Loan
or Mortgage Note, including, without limitation, any guarantor thereof.

 

“Originator” has the meaning specified in the preamble.

 

“Originator Collateral” has the meaning specified in Section 2.02(g).

 

WAREHOUSE LOAN SALE AGREEMENT

 

10



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in the Purchase Agreement.

 

“Outstanding Balance” of any Asset at any time means the outstanding principal
balance thereof; provided, however, that solely for purposes of calculating any
Asset Interest or any Asset Interest Excess at any time, the Outstanding Balance
of an Asset shall be deemed to be the least of (a) the outstanding principal
balance thereof, (b) the outstanding principal balance of the Mortgage Loan or
Mortgage Loans securing or constituting such Asset (or the Originator’s pro-rata
interest therein, as applicable), or (c) either (i) if such Asset is an Advance
or an interest in a COLB Mortgage Loan, the Take-Out Price with respect to the
Mortgage Loan securing or constituting such Asset (or the Originator’s pro-rata
interest therein, as applicable), or (ii) if such Asset is an interest in an AOT
Mortgage Pool or an AOT Security, the Originator’s pro-rata interest in the
Take-Out Price with respect to such AOT Mortgage Pool or AOT Security.

 

“PA Final Payment Date” means the later of the “Facility Termination Date” (as
such term is defined in the Purchase Agreement) and the date on which all
Capital, Yield, Fees and other Obligations (each as defined in the Purchase
Agreement) under the Purchase Agreement have been irrevocably paid in full in
cash.

 

“Parent” means The Colonial BancGroup, Inc., a Delaware corporation.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Entity.

 

“Principal Collections” means (without duplication), (i) all cash collections
and other cash Proceeds with respect to the principal amounts of the Transferred
Assets, including, without limitation, all cash Proceeds of the Underlying
Collateral with respect to such Transferred Assets (including, without
limitation, all proceeds of the related Take-Out Commitment, proceeds from any
sale of the related Mortgage Loan or Mortgaged Property, proceeds of any
Interest Rate Hedge and proceeds of insurance received in respect of the related
Mortgaged Property), (ii) any Deemed Collections, (iii) any payments made by the
Originator in respect of such Transferred Assets pursuant to this Agreement, and
(iv) all other cash collections and other cash Proceeds of the Underlying
Collateral.

 

“Proceeds” means “proceeds” as defined in Section 9-102 of the UCC as in effect
on the date hereof in the State of New York.

 

“Program Agent” means Citicorp North America, Inc., in its capacity as agent for
the Conduit Purchasers and Committed Purchasers under the Purchase Agreement,
and its successors and assigns.

 

“Purchase” means a purchase by the Purchaser of Transferred Assets and Related
Property from the Originator pursuant to Article II.

 

WAREHOUSE LOAN SALE AGREEMENT

 

11



--------------------------------------------------------------------------------

“Purchase Agreement” means that certain Warehouse Loan Purchase Agreement, dated
as of the date hereof, among the Purchaser, the Servicer, CAFCO, LLC, CHARTA,
LLC and CRC Funding, LLC, as Conduit Purchasers, Citibank, N.A., as Committed
Purchaser, Citicorp North America, Inc., as Program Agent and as a Group Agent
and the other Conduit Purchasers, Committed Purchasers and Group Agents party
thereto from time to time, as amended, restated, supplemented and otherwise
modified from time to time.

 

“Purchase Date” means each day on which a Purchase is made pursuant to Article
II.

 

“Purchase Price” for any Purchase means an amount equal to the Outstanding
Balance of the Assets that are the subject of such Purchase minus the Discount
for such Purchase.

 

“Purchaser” has the meaning specified in the preamble.

 

“Records” means all documents, books, records and other information (including
without limitation, computer programs, tapes and disks) maintained with respect
to the Transferred Assets and Related Property and the related CNB Customers.

 

“Related Property” means, with respect to any Asset, all of the Originator’s
right, title and interest in, under and to all Related Security, Collections,
CNB Customer Deposit Accounts and AOT Securities Accounts, and all Proceeds with
respect to such Asset or any of the forgoing.

 

“Related Security” means, with respect to any Asset, the following (or the
pro-rata interest of the Originator therein, as applicable):

 

(i) all security, letters of credit, guaranties, Hedging Agreements and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Asset and the related Underlying Collateral pursuant to
contract or otherwise;

 

(ii) all accounts, general intangibles and other rights or claims for money due
or to become due under the CNB Customer Transaction Documents relating to such
Asset;

 

(iii) the Take-Out Commitment relating to such Asset;

 

(iv) the Records relating to such Asset and the Underlying Collateral;

 

(v) the related Underlying Collateral, the Mortgage and the Mortgage Documents
relating to such Asset;

 

(vi) all insurance policies and proceeds and premium refunds thereof;

 

WAREHOUSE LOAN SALE AGREEMENT

 

12



--------------------------------------------------------------------------------

(vii) the Interest Rate Hedge, if any, relating to such Asset and the related
Underlying Collateral;

 

(viii) the AOT Participation Certificate or COLB Participation Certificate, if
any, representing such Asset; and

 

(ix) all Proceeds of the foregoing.

 

“Repurchase Price” has the meaning specified in Section 2.03(c).

 

“Secured Obligations” has the meaning specified in Section 2.02(g).

 

“Servicer” means at any time the Person then authorized pursuant to Section 6.01
of the Purchase Agreement to administer and collect Transferred Assets.

 

“Settlement Date” means each Weekly Settlement Date and each Monthly Settlement
Date.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur Debts or liabilities beyond such
Person’s ability to pay as such Debts and liabilities mature; (d) such Person is
not engaged in a business or transaction, and is not about to engage in a
business or transaction, for which such Person’s property would constitute an
unreasonably small capital; and (e) such Person generally is not paying its
Debts or liabilities as such Debts or liabilities become due. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company, trust or equivalent entity,
whether voting or non-voting.

 

“Subsidiaries” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Originator, or the Parent, as the case may be, or one or more
Subsidiaries, or by the Originator or the Parent, as the case may be, and one or
more Subsidiaries.

 

WAREHOUSE LOAN SALE AGREEMENT

 

13



--------------------------------------------------------------------------------

“Syndicated Loan Agreement” means a CNB Customer Loan Agreement pursuant to
which the Originator and other financial institutions have agreed to extend
financing to the related CNB Customer.

 

“Syndicated Mortgage Loan” means any Mortgage Loan funded pursuant to a
Syndicated Loan Agreement.

 

“Take-Out Commitment” has the meaning specified in the Purchase Agreement.

 

“Take-Out Price” has the meaning specified in the Purchase Agreement.

 

“Taxes” has the meaning specified in the Purchase Agreement.

 

“Third-Party Lender Deposit Account” means a CNB Customer Deposit Account the
account bank for which is a financial institution other than the Originator,
which is the subject of an intercreditor agreement between such financial
institution and the Originator.

 

“Transaction Document” has the meaning specified in the Purchase Agreement.

 

“Transferred Asset” means any Asset which is Purchased or purported to be
Purchased by the Purchaser pursuant to Article II.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“Underlying Collateral” means, with respect to any Asset, the Mortgage Loans or
pool of Mortgage Loans, and the Mortgaged Property or pool of Mortgaged
Properties, constituting or securing such Asset, as the case may be.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

SECTION 1.02. Other Terms and Constructions. Under this Agreement, all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP, and all accounting determinations made and all financial
statements prepared hereunder shall be made and prepared in accordance with
GAAP. All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9. The
words “herein,” “hereof,” and “hereunder” and other words of similar import
refer to this Agreement as a whole, including the exhibits and schedules hereto,
as the same may from time to time be amended, modified or supplemented and not
to any particular section, subsection, or clause contained in this Agreement,
and all references to Sections, Exhibits and Schedules shall mean, unless the
context clearly indicates otherwise, the Sections hereof and the Exhibits and
Schedules attached hereto, the terms of which Schedules are hereby incorporated

 

WAREHOUSE LOAN SALE AGREEMENT

 

14



--------------------------------------------------------------------------------

into this Agreement. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience and do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
Each of the definitions set forth in Section 1.01 hereof shall be equally
applicable to both the singular and plural forms of the defined terms.

 

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

ARTICLE II

 

AMOUNTS AND TERMS OF PURCHASES

 

SECTION 2.01. Facility. On the terms and conditions hereinafter set forth and
without recourse to the Originator (except to the extent specifically provided
herein), the Originator shall sell to the Purchaser all of its right, title and
interest in, under and to all Assets due or acquired from each Designated CNB
Customer from time to time and all Related Property with respect thereto, and
the Purchaser shall purchase from the Originator all such Assets and Related
Property of the Originator from time to time, in each case during the period
from the date hereof to the Facility Termination Date.

 

SECTION 2.02. Making Purchases.

 

(a) Initial Purchase. The Originator shall give the Purchaser at least one
Business Day’s notice of their request for the initial Purchase, which request
shall specify the date of such Purchase (which shall be a Business Day on or
after the date on which the conditions precedent set forth in Section 3.01 of
the Purchase Agreement shall have been satisfied) and the proposed Purchase
Price for such Purchase. The Purchaser shall promptly notify the Originator
whether it has determined to make such Purchase. On the date of such Purchase,
the Purchaser shall pay the Purchase Price for such Purchase in the manner
provided in Section 2.02(c). Effective upon such payment, the Originator hereby
sells, conveys, transfers and assigns to the Purchaser all Assets and Related
Property in existence as of the close of business on the Business Day
immediately prior to the Initial Purchase Date (the “Initial Cutoff Date”).

 

(b) Subsequent Purchases. On each Business Day following the Initial Purchase
Date until the Facility Termination Date, unless either party shall notify the
other party to the contrary, the Originator shall sell to the Purchaser and the
Purchaser shall purchase from the Originator, all Assets and Related Property
owned by the Originator existing as of the close of business on the immediately
preceding Business Day which have not previously been sold to the Purchaser.
Each Purchase described herein shall automatically occur at 12:00 p.m. (New York
time) on the date of such Purchase without any further action on the part of any
party hereto. The Purchaser shall pay the Purchase Price for such Purchase in
the manner provided in Section 2.02(c). Effective on each Purchase Date, the
Originator hereby sells, conveys, transfers

 

WAREHOUSE LOAN SALE AGREEMENT

 

15



--------------------------------------------------------------------------------

and assigns to the Purchaser all Assets and Related Property not previously
sold, conveyed, transferred or assigned to the Purchaser.

 

(c) Payment of Purchase Price.

 

(i) The Purchase Price for each Purchase of Assets and Related Property that are
in existence on the Initial Cutoff Date shall be payable in full by the
Purchaser to the Originator on the Initial Purchase Date, and shall be paid to
the Originator in the following manner:

 

(A) first, by delivery of immediately available funds, to the extent of funds
made available to the Purchaser in connection with a sale of Asset Interests
under the Purchase Agreement or other cash on hand; and

 

(B) second, by accepting such Assets and Related Property (or the relevant
portion thereof) as a capital contribution to the Purchaser’s capital in an
amount equal to the remaining unpaid balance of such Purchase Price.

 

(ii) Each Asset, and the Related Property with respect thereto, coming into
existence or acquired after the Initial Cutoff Date shall be sold or contributed
to the Purchaser on the Business Day immediately following the day such Asset
was originated or acquired by the Originator and the Purchase Price for such
Asset and Related Property shall be due and owing in full by the Purchaser to
the Originator on such Business Day (except that the Purchaser may, with respect
to any such Purchase Price, offset against such Purchase Price any amounts owed
by the Originator to the Purchaser hereunder and which have become due but
remain unpaid) and shall be paid to the Originator in the following manner:

 

(A) first, by delivery of immediately available funds, to the extent of funds
made available to the Purchaser in connection with a sale of Asset Interests
under the Purchase Agreement or other cash on hand; and

 

(B) second, by accepting such Asset and Related Property (or the relevant
portion thereof) as a contribution to the Purchaser’s capital in an amount equal
to the remaining unpaid balance of such Purchase Price; provided, that no such
capital contribution shall be made from and after the Facility Termination Date.

 

(d) Settlement of Purchase Price. Although the Purchase Price for each Asset,
and the Related Property with respect thereto, coming into existence or acquired
after the Initial Cutoff Date shall be paid in full by the Purchaser to the
Originator on the date such Asset and Related Property is purchased, a precise
reconciliation of the Purchase Price between the Purchaser and the Originator
shall be effected on each Weekly Settlement Date with respect to all Assets and
Related Property transferred during the calendar week most recently ended prior
to such Weekly Settlement Date and based on the information contained in the
Asset Interest Report most recently delivered by the Servicer pursuant to the
Purchase Agreement for such

 

WAREHOUSE LOAN SALE AGREEMENT

 

16



--------------------------------------------------------------------------------

calendar week. Although such reconciliation shall be effected on Weekly
Settlement Dates, any contribution of capital by the Originator to Purchaser
made pursuant to Section 2.02(c) shall be deemed to have occurred and shall be
effective as of the date that the Purchase Price is paid.

 

(e) Capital Contributions. Each contribution of an Asset and Related Property by
the Originator to the Purchaser shall be deemed to be a Purchase of such Asset
and Related Property by the Purchaser for all purposes of this Agreement. The
Purchaser hereby acknowledges that the Originator shall have no obligation to
make further capital contributions to the Purchaser, in respect of the
Originator’s equity interest in the Purchaser or otherwise, in order to provide
funds to pay the Purchase Price to the Originator under this Agreement or for
any other reason.

 

(f) Ownership of Assets and Related Property. On each Purchase Date, after
giving effect to the Purchase on such date, the Purchaser shall own all Assets
originated or acquired by the Originator as of the close of business on the
Business Day immediately prior thereto (including Assets which have been
previously sold to the Purchaser hereunder) and all other Related Property with
respect thereto. Each sale of Assets and Related Property hereunder is made
without recourse; provided, however, that (i) the Originator shall be liable to
the Purchaser for all representations, warranties and covenants made by the
Originator hereunder and (ii) such sale does not constitute and is not intended
to constitute an assumption by the Purchaser or its assignee thereof of the
Originator or other Person arising in connection with the Transferred Assets or
Related Property or any other obligations or liabilities of the Originator.

 

(g) Intention is an Irrevocable Transfer; Grant of Security Interest. It is the
intention of the parties hereto that each Purchase to be made hereunder shall be
absolute and irrevocable and will provide the Purchaser with the full risks and
benefits of ownership of the Transferred Assets and Related Property so
purchased (such that the Transferred Assets and Related Property would not
constitute property of the Originator’s estate in the event of the Originator’s
bankruptcy or receivership) and shall constitute a “sale” of “payment
intangibles” as such terms are used in Article 9 of the UCC of the State of New
York, to the extent applicable, and not a loan secured by such Transferred
Assets and Related Property. In the event that, contrary to the mutual intent of
the Originator and the Purchaser, any Purchase of Transferred Assets and Related
Property hereunder is not characterized as a sale but rather as a collateral
transfer for security (or the transactions contemplated hereby are characterized
as a financing transaction), it is the intent of the parties hereto that this
Agreement shall constitute a security agreement under applicable law and that
such Purchase shall be deemed to be a secured financing, secured by a security
interest in all of the Originator’s right, title and interest now or hereafter
existing and hereafter arising in, to and under all Transferred Assets and
Related Property and all Proceeds thereof (collectively, the “Originator
Collateral”). In addition to and not in limitation of any other rights acquired
by the Purchaser hereunder, the Originator hereby grants to the Purchaser a
security interest in all of the Originator’s right, title and interest now or
hereafter existing in, to and under the Originator Collateral to secure the
repayment of all amounts due and owing by the Originator to the Purchaser
hereunder with accrued interest thereon, if applicable, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent
(such amounts the “Secured Obligations”).

 

WAREHOUSE LOAN SALE AGREEMENT

 

17



--------------------------------------------------------------------------------

SECTION 2.03. Collections.

 

(a) In the event that the Originator believes that funds which are not
Collections of Transferred Assets have been deposited into an account of the
Purchaser or the Purchaser’s assignee, the Originator shall notify the Servicer
who shall so advise the Purchaser and, on the Business Day following such
identification, the Purchaser shall remit, or shall cause to be remitted, all
funds so deposited which are identified to the Purchaser’s satisfaction to the
Originator.

 

(b) If on any day any Transferred Asset becomes (in whole or in part) a Diluted
Asset, the Originator shall be deemed to have received on such day a Collection
of such Transferred Asset in the amount of such Diluted Asset. The Originator
shall pay to the Purchaser on or prior to the next Business Day all amounts
deemed to have been received pursuant to this subsection.

 

(c) Upon discovery by the Originator or the Purchaser of any breach of the
representation and warranty made in Section 3.01(j) with respect to any
Transferred Asset, the party discovering the same shall give prompt written
notice thereof to the other parties hereto. The Originator shall, on the
Business Day following such notice, repurchase the affected Transferred Asset,
at the option of the Originator, either (i) by making a cash payment to the
Purchaser in an amount equal to the Repurchase Price (defined below), or (ii) so
long as no “Event of Termination” under, and as defined in, the Purchase
Agreement has occurred, and no Asset Interest Excess exists under (and as
defined in) the Purchase Agreement, by transferring ownership of a new Eligible
Asset to the Purchaser on such Business Day having an Outstanding Balance at
least equal to the Repurchase Price. The “Repurchase Price” for any Transferred
Asset to be repurchased under this Section 2.03(c) shall equal the Purchase
Price paid for such Asset by the Purchaser minus Collections received in respect
thereof minus any payments or offsets made by the Originator to the Purchaser in
respect of Deemed Collections relating to such Transferred Asset. Simultaneously
upon the payment to the Purchaser, or transfer to the Purchaser of Eligible
Assets in respect of, the Repurchase Price for any such repurchased Transferred
Asset, such Transferred Asset and all Related Property relating solely to such
Transferred Asset shall automatically be reconveyed by the Purchaser to the
Originator without any further action by the Purchaser or any other Person, and
the Purchaser shall have no further rights with respect thereto. Each party
hereto shall, at the Originator’s expense, take any action the other party may
reasonably request to further evidence such reconveyance. The Originator’s
obligation to reacquire Transferred Assets pursuant to this Section 2.03(c)
shall, upon satisfaction thereof, constitute the sole remedy (except for any
obligation under Section 6.01 hereof) respecting the event giving rise to such
obligation and is expressly limited to the Transferred Asset affected by such
event. Except as expressly provided in this Section 2.03, the Originator shall
have no right or obligation under this Agreement, by implication or otherwise,
to repurchase from the Purchaser any Transferred Assets or to rescind or
otherwise retroactively affect any transfer of any Transferred Assets after the
date on which such Transferred Assets are transferred by the Purchaser
hereunder.

 

WAREHOUSE LOAN SALE AGREEMENT

 

18



--------------------------------------------------------------------------------

SECTION 2.04. Payments and Computations, Etc.

 

(a) All amounts to be paid or deposited by the Originator hereunder, including
payments to be made with respect to Deemed Collections, shall be paid or
deposited no later than 12:00 p.m. (New York City time) on the day when due in
same day funds to an account designated by the Purchaser from time to time,
which account, during the existence of the Purchase Agreement, shall be the
Seller’s Account or such other account set forth in the Purchase Agreement.

 

(b) The Originator shall, to the extent permitted by law, pay to the Purchaser
interest on any amount not paid or deposited by the Originator when due
hereunder at a rate per annum equal to 2% per annum above the Alternate Base
Rate, payable on demand.

 

(c) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

 

SECTION 2.05. Certain Rights of the Purchaser.

 

(a) The Purchaser may, at any time during the existence of an Event of
Termination, give notice of ownership to, and/or direct, the CNB Customers and
Investors with respect to the Transferred Assets, Mortgagors with respect to the
Underlying Collateral and any other Person obligated on any Transferred Assets
or Related Property, or any of them, that payment of all amounts payable under
or with respect to any Transferred Asset shall be made directly to the Purchaser
or its assignees.

 

(b) The Initial Purchase hereunder shall include the transfer by the Originator,
and the Originator does hereby transfer, to the Purchaser (and its assigns and
designees) all of the Originator’s right, title and interest in and to the CNB
Customer Deposit Accounts and AOT Securities Accounts with respect to each
Designated CNB Customer.

 

(c) At the Purchaser’s request and at the Originator’s expense, the Originator
shall (i) assemble all of the documents, instruments and other records
(including, without limitation, computer tapes and disks) that evidence or
relate to the Transferred Assets or Related Property or that are otherwise
necessary or desirable to collect the Transferred Assets, and shall make the
same available to the Purchaser at a place selected by the Purchaser or its
designee, and (ii) segregate all cash, checks and other instruments received by
it from time to time constituting Collections of Transferred Assets in a manner
acceptable to the Purchaser and, promptly upon receipt, remit all such cash,
checks and instruments, duly indorsed or with duly executed instruments of
transfer, to the Purchaser or its designee. The Purchaser shall also have the
right to make copies of all such documents, instruments and other records at any
time.

 

(d) The Originator authorizes the Purchaser to take any and all steps in the
Originator’s name and on behalf of the Originator that are necessary or
desirable, in the determination of the Purchaser, to collect amounts due under
the Transferred Assets and Related

 

WAREHOUSE LOAN SALE AGREEMENT

 

19



--------------------------------------------------------------------------------

Property, including, without limitation, endorsing the Originator’s name on
checks and other instruments representing Collections of Transferred Assets and
enforcing the Transferred Assets and Related Property.

 

SECTION 2.06. Rights and Remedies.

 

(a) If the Originator fails to perform any of its obligations under this
Agreement, the Purchaser may (but shall not be required to) itself perform, or
cause performance of, such obligation; and the costs and expenses incurred in
connection therewith shall be payable by the Originator.

 

(b) The Originator shall perform all of its obligations under the CNB Customer
Transaction Documents related to the Transferred Assets to the same extent as if
the Originator had not sold such Assets hereunder and the exercise by the
Purchaser of its rights hereunder shall not relieve the Originator from such
obligations or its obligations with respect to the Transferred Assets or Related
Property with respect thereto. The Purchaser shall not have any obligation or
liability with respect to any Transferred Assets or Related Property, nor shall
the Purchaser be obligated to perform any of the obligations of the Originator
thereunder.

 

SECTION 2.07. Transfer of Records to Purchaser.

 

(a) Each Purchase hereunder shall include the transfer of, and the Originator
does hereby transfer to the Purchaser, all of the Originator’s right and title
to and interest in the Records relating to the Transferred Assets and Related
Property, and the Originator hereby agrees that such transfer shall be effected
automatically with each such Purchase, without any further action on the part of
the parties hereto or any further documentation.

 

(b) In connection with such transfer, to the extent not prohibited under the
relevant agreement between the Originator and the relevant licensor, the
Originator hereby grants to each of the Purchaser, the Program Agent (as the
Purchaser’s assignee) and the Servicer an irrevocable, non-exclusive license to
use, without royalty or payment of any kind, all software used by the Originator
to account for the Transferred Assets and Related Property, whether such
software is owned by the Originator or is owned by others and used by the
Originator under license agreements with respect thereto; provided that should
the consent of any licensor of such software to grant the license described
herein be required, the Originator hereby agrees that upon request by the
Purchaser (or the Program Agent as the Purchaser’s assignee), the Originator
will use its reasonable efforts to obtain the consent of such third-party
licensor. The license granted hereby shall be irrevocable, and shall terminate
on the date this Agreement terminates in accordance with its terms.

 

(c) The Originator shall take such action requested by the Purchaser, from time
to time hereafter, that may be deemed by the Purchaser as reasonably necessary
or appropriate to ensure that the Purchaser has an enforceable ownership
interest in the Records relating to the Transferred Assets and Related Property
and, subject to the limitation in clause (b) above, rights (whether by
ownership, license or sublicense) to the use of the Originator’s

 

WAREHOUSE LOAN SALE AGREEMENT

 

20



--------------------------------------------------------------------------------

computer software system to access and create such Records, subject to the
rights of any licensors and applicable law.

 

SECTION 2.08. Servicer.

 

(a) The Originator acknowledges that pursuant to the Purchase Agreement the
Program Agent has appointed the Servicer to take certain actions associated with
the administration and collection of the Transferred Assets and Related
Property. The Originator agrees that it shall cooperate with the Servicer in
collecting amounts due from CNB Customers and from Investors in respect of the
Transferred Assets and from Mortgagors in respect of any Underlying Collateral.
The Originator hereby grants to Servicer an irrevocable power of attorney, with
full power of substitution, coupled with an interest, to take in the name of the
Originator all steps necessary or advisable to endorse, negotiate or otherwise
realize on any writing or other right of any kind held or transmitted by the
Originator or transmitted or received by Purchaser (whether or not from the
Originator) in connection with any Transferred Asset or Related Property.

 

(b) The Originator agrees that in connection with the Servicer’s duties under
the Purchase Agreement and the agreements in this Section 2.08 that the Servicer
shall be a third party beneficiary of this Agreement to the same extent as if
the Servicer was a party hereto.

 

SECTION 2.09. Custody of Mortgage Files and Other Documents. Within ten days
after the date any Asset becomes a Transferred Asset, the Originator shall
deliver or shall cause to be delivered to the Facility Custodian the Mortgage
File with respect to all Mortgage Loans related to such Transferred Advance,
except for any Mortgage Documents (x) held by any Investor pursuant to a
bailment letter or (y) held by the agent with respect thereto in connection with
any Indirect Syndicated Loan Agreement. Within five Business Days after the date
that any Advance becomes a Transferred Asset, the Originator shall deliver to
the Facility Custodian the original CNB Customer Note, if any, with respect to
such Advance, endorsed in blank by the Originator (without restriction or
limitation other than without recourse). Within five Business Days after the
date that any AOT Mortgage Pool becomes a Transferred Asset, the Originator
shall deliver to the Facility Custodian the original AOT Participation
Certificate with respect to such AOT Mortgage Pool, endorsed in blank by the
Originator (without restriction or limitation other than without recourse) and
the related AOT Takeout Assignment. Within five Business Days after the date
that any interest in a COLB Mortgage Loan becomes a Transferred Asset, the
Originator shall deliver to the Facility Custodian the original COLB
Participation Certificate with respect to such COLB Mortgage Loan, endorsed in
blank by the Originator (without restriction or limitation other than without
recourse).

 

SECTION 2.10. Power of Attorney. On the Closing Date, the Originator shall
execute and deliver a power of attorney substantially in the form attached
hereto as Exhibit F (a “Power of Attorney”). The power of attorney granted
pursuant to the Power of Attorney is a power coupled with an interest and shall
be irrevocable until all Secured Obligations hereunder and all “Obligations”
under, and as defined in, the Purchase Agreement, have been paid in full and
this Agreement and the Purchase Agreement have terminated in accordance with
their terms. The powers conferred on the Purchaser under the Power of Attorney
are solely to protect the

 

WAREHOUSE LOAN SALE AGREEMENT

 

21



--------------------------------------------------------------------------------

Liens of the Purchaser (and its assigns) upon and interests in the Transferred
Assets and the other Originator Collateral and shall not impose any duty upon
the Purchaser to exercise any such powers. The Purchaser shall not be
accountable for any amount other than amounts that it actually receives as a
result of the exercise of such powers and none of the Purchaser’s officers,
directors, employees, agents or representatives shall be responsible to the
Originator or any other Person for any act or failure to act, except to the
extent of damages attributable to their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01. Representations and Warranties of the Originator. The Originator
represents and warrants as of each Purchase Date as follows:

 

(a) Due Formation and Good Standing. The Originator is a national banking
association organized, validly existing and in good standing under the laws of
the United States of America. The Originator is authorized under federal law to
transact the business of banking, has all corporate power and authority to carry
on its business as now conducted, and is duly qualified to do business, and is
in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The Originator is
a depository institution that is insured by the Federal Deposit Insurance
Corporation.

 

(b) Due Authorization and No Conflict. The execution, delivery and performance
by the Originator of this Agreement and the other Transaction Documents to which
it is a party, including the Originator’s sale of Transferred Assets and Related
Property hereunder and the Originator’s use of the proceeds of Purchases, (i)
are within the Originator’s corporate powers, (ii) have been duly authorized by
all necessary action on the part of the Originator, (iii) do not contravene (A)
the Originator’s articles of association or by-laws, (B) any law, rule or
regulation applicable to the Originator the breach of which could be reasonably
expected to have a Material Adverse Effect, (C) any contractual restriction
binding on the Originator or its property or (D) any order, writ, judgment,
award, injunction or decree binding on the Originator or its properties, except
in each of the foregoing cases other than clause (A) above, where such
contravention could not reasonably be expected to have a Material Adverse
Effect, and (iv) do not result in or require the creation of any Adverse Claim
upon or with respect to any of its properties (except for the transfer of the
Originator’s interest in the Transferred Assets and Related Property pursuant to
this Agreement). This Agreement has been duly executed and delivered by the
Originator.

 

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Entity is required for the due
execution, delivery and performance by the Originator of this Agreement or any
other document to be delivered by it hereunder, except for the filing of UCC
financing statements referred to herein.

 

WAREHOUSE LOAN SALE AGREEMENT

 

22



--------------------------------------------------------------------------------

(d) Enforceability of Transaction Documents. Each of the Transaction Documents
to which the Originator is a party constitutes the legal, valid and binding
obligation of the Originator enforceable against the Originator in accordance
with its terms, subject to the Enforceability Exceptions.

 

(e) Perfection of Interest in Transferred Assets. Immediately after each
Purchase hereunder, the Purchaser will have acquired a valid and perfected first
priority ownership interest or security interest in each such Transferred Asset
and Related Property so purchased, free and clear of any Adverse Claim. No
effective financing statement or other instrument similar in effect, is filed in
any appropriate recording office listing the Originator as debtor or seller,
covering any Transferred Assets or Related Property except such as may be filed
in favor of the Purchaser in accordance with this Agreement or in favor of the
Program Agent in accordance with the Purchase Agreement and except those being
released or terminated on or prior to the date hereof.

 

(f) Financial Statements. The consolidated balance sheet of the Originator and
its Subsidiaries as at December 31, 2004, and the related statements of income,
stockholders equity and cash flow of the Originator and its Subsidiaries for the
fiscal year then ended, reported on by PricewaterhouseCoopers LLP, copies of
which have been furnished to the Purchaser, fairly present, in accordance with
GAAP, the financial condition and results of operations and cash flows of the
Originator and its Subsidiaries as of and for the fiscal year ended on such
date. Since December 31, 2004 there has been no Material Adverse Change with
respect to the Originator or the Parent and its Subsidiaries taken as a whole.

 

(g) No Litigation. Except as disclosed in the Parent’s or the Originator’s
publicly available SEC filings or otherwise disclosed in writing to the Program
Agent, there is no pending or, to the knowledge of the Originator, threatened
action, investigation or proceeding affecting the Originator or any of its
Subsidiaries before any court, Governmental Entity or arbitrator in which there
is a reasonable possibility of an adverse decision which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
which in any way draws into question the validity or enforceability of this
Agreement or any Transaction Document.

 

(h) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(i) Bulk Sales Act. No transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

(j) Eligibility of Eligible Assets. Each Transferred Asset characterized in any
Asset Interest Report or Monthly Report or other written statement made by or on
behalf of the Originator, as an Eligible Asset is, as of the date of such report
or statement (or if applicable, as of a date certain specified in such report or
statement) an Eligible Asset. Each Transferred Asset

 

WAREHOUSE LOAN SALE AGREEMENT

 

23



--------------------------------------------------------------------------------

and Related Property is owned (immediately prior to its sale hereunder) by the
Originator free and clear of any Adverse Claim. As of each Purchase Date, each
Asset originated or acquired by the Originator as of the close of business on
the Business Day immediately preceding such Purchase Date (and the Related
Property with respect thereto) has been transferred to the Purchaser hereby.

 

(k) Accuracy of Information. All written information, exhibits, financial
statements, documents, books, records and reports furnished or to be furnished
at any time (whether before or after the date of this Agreement) by the
Originator to the Purchaser, Program Agent, any Group Agent, Committed Purchaser
or Conduit Purchaser in connection with this Agreement or any other Transaction
Document is or will be accurate in all material respects as of its date or as of
the date so furnished (or, if applicable, as of a date certain specified in such
report), and, as of any such date, no such document contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.

 

(l) Location of Chief Executive Office and Records; Organizational
Identification Number. The location of the Originator’s principal place of
business and chief executive office, the locations of the offices where it keeps
all the books and records relating to the Transferred Assets and Related
Property, its form of organization, sole jurisdiction of organization, federal
employer identification number and organizational identification number (if any)
are correctly set forth on Schedule 1. The Originator has had no chief executive
office in the past five (5) years other than that set forth on Schedule 1.

 

(m) Collection Information. The account numbers of all CNB Customer Accounts and
AOT Securities Accounts are specified in Schedule 2 (as the same may be updated
from time to time pursuant to Section 4.01(g)). The CNB Accounts are the only
bank accounts at Colonial Bank into which Collections of Transferred Assets are
directed to be deposited or remitted. The CNB Customer Deposit Accounts are the
only bank accounts into which Collections of Transferred Assets are directed to
be deposited or remitted. The AOT Securities Accounts are the only bank accounts
into which the Take-Out Prices with respect to AOT Securities are directed to be
deposited or remitted, subject to subsequent remittance in accordance with the
related AOT Security Custodial Agreement. The Originator has a first priority
perfected security interest in each CNB Account, each AOT Securities Account and
each Indirect Syndicated Loan Account and, in each case, the Collections on
deposit therein (which, in the case of any Indirect Syndicated Loan Account is
in favor of the agent under the related Indirect Syndicated Loan Agreement for
the benefit of the Originator and other lenders party thereto). The Originator
has entered into an intercreditor agreement with the account bank in respect of
each Third-Party Lender Deposit Account pursuant to which such account bank has
agreed to remit Collections deposited in such Third-Party Lender Deposit Account
to the Originator at the request of the Originator.

 

(n) No Trade Names. Except as set forth under the name of the Originator in
Schedule 3, the Originator is known by nor uses any tradename or
doing-business-as name.

 

WAREHOUSE LOAN SALE AGREEMENT

 

24



--------------------------------------------------------------------------------

(o) No Licenses. With respect to any programs (software or otherwise) used by
the Originator in the servicing of the Transferred Assets (other than the
“ProMerit” software licensed from MBMS Incorporated), no sublicensing agreements
are necessary in connection with the designation of any Servicer so that such
other Servicer would have the benefit of such programs.

 

(p) Solvency. The Originator is Solvent and is not contemplating receivership,
liquidation or dissolution and no proceeding looking toward receivership,
liquidation or dissolution of the Originator is pending or threatened. With
respect to each Transferred Asset and Related Property, the Purchaser (i) shall
have received such Transferred Asset and Related Property as a contribution to
the capital of the Purchaser by the Originator, (ii) shall have purchased such
Transferred Asset and Related Property from the Originator in exchange for
payment (made by the Purchaser to the Originator in accordance with the
provisions of this Agreement) of cash or (iii) shall have received such
Transferred Asset and Related Property partially as a capital contribution and
partially for payment in cash, in each case in an amount which constitutes fair
consideration and reasonably equivalent value. Each such transfer referred to in
the preceding sentence shall not have been made (1) for or on account of an
antecedent debt owed by the Originator to the Purchaser, (2) in contemplation of
the Originator’s insolvency, (3) with a view to preferring one creditor over
another or to preventing the application of the assets of the Originator in the
manner required by applicable law or regulations, or (4) with the intent to
hinder, delay or defraud the Originator or any creditors of the Originator. Each
transfer of a Transferred Asset and Related Property to the Purchaser was made
by the Originator for adequate consideration.

 

(q) Taxes. The Originator has timely filed all United States Federal income tax
returns and all other tax returns which are required to be filed by it and has
paid all material taxes, assessments or governmental charges of any kind that
are due and payable by it pursuant to such returns or pursuant to any assessment
received by the Originator; provided that the Originator may contest in good
faith any such taxes, assessments and other charges and, in such event, may
permit the taxes, assessments or other charges so contested to remain unpaid
during any period, including appeals, when the Originator is in good faith
contesting the same, so long as (i) adequate reserves have been established in
accordance with GAAP, (ii) enforcement of the contested tax, assessment or other
charge is effectively stayed for the entire duration of such contest if such
enforcement could reasonably be expected to have a Material Adverse Effect, and
(iii) any tax, assessment or other charge determined to be due, together with
any interest or penalties thereon, is promptly paid as required after final
resolution of such contest. The charges, accruals and reserves on the books of
the Originator in respect of taxes and other governmental charges are, in the
Originator’s opinion, adequate.

 

(r) Compliance with Laws. The Originator has complied in all respects with all
applicable laws, rules, tariffs, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject the failure to comply
with which could reasonably be expected to have a Material Adverse Effect. The
Originator has complied in all material respects with its own internal
procedures and each law or regulation of any central bank or other governmental
authority, related to lending limits or other credit exposure limitations
(including, without limitation, those related to COLB Mortgage Loans, AOT
Mortgage Pools and AOT Securities).

 

WAREHOUSE LOAN SALE AGREEMENT

 

25



--------------------------------------------------------------------------------

(s) Accounting. The manner in which the Originator accounts for the transactions
contemplated by this Agreement is consistent with the “FDIC/FIRREA” opinion
rendered by Latham & Watkins LLP on the date hereof.

 

(t) No Events of Termination. Immediately after giving effect to each Purchase,
no Event of Termination has occurred.

 

(u) Ownership. As of the date hereof, all of the issued and outstanding Stock of
the Purchaser is directly owned of record by the Originator, all of which stock
is validly issued and fully paid and there are no options, warrants or other
rights to acquire any shares of Stock of the Purchaser.

 

(v) Transaction Documents. The Transaction Documents represent all agreements
between the Originator and the Purchaser relating to the transfer of the
Transferred Assets and Related Property except for other agreements related to
the transactions that are permitted by Section 4.01(l). Each of the Transaction
Documents to which the Originator is a party resulted from arms-length
negotiations and was entered into by the Originator in the ordinary course of
its business. Copies of each of this Agreement, the Purchase Agreement, and each
of the other Transaction Documents are in the official records of the
Originator.

 

(w) Investment Company Act; Public Utility Holding Company Act. The Originator
is not an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, nor a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

(x) Compliance with Credit Policy. The Originator has complied in all material
respects with the Credit Policy with regard to its origination or acquisition of
each Transferred Asset and the related CNB Customer Transaction Documents and
has not made any change to such Credit Policy other than as permitted under
Section 4.01(f).

 

(y) Direction to Accountants. The Originator has advised its independent
certified public accountants that the Purchaser (and its assigns) has been
authorized to review and discuss with such accountants, as it may reasonably
request, any and all financial statements and other information of any kind that
such accountants may have which relate to the Originator Collateral, and the
Originator has directed such accountants to comply with any reasonable request
of the Purchaser (or its assigns) for such information.

 

(z) No Adverse Selection. The Designated CNB Customers, Transferred Assets and
the related Mortgage Loans have not been selected for sale hereunder in any way
adverse to the interests of the Purchaser or its assigns. The Transferred
Assets, taken as a whole, are generally representative of the Assets owned by
the Originator.

 

WAREHOUSE LOAN SALE AGREEMENT

 

26



--------------------------------------------------------------------------------

ARTICLE IV

 

COVENANTS

 

SECTION 4.01. Covenants of the Originator. Until the Final Collection Date, the
Originator shall:

 

(a) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders and preserve and maintain its
corporate existence, rights, franchises, qualifications and privileges except to
the extent that the failure so to comply with such laws, rules and regulations
or the failure so to preserve and maintain such rights, franchises,
qualifications, and privileges could not reasonably be expected to result in a
Material Adverse Effect.

 

(b) Offices, Records, Name and Organization. Keep its principal place of
business and chief executive office and the office where it keeps its records
concerning the Transferred Assets at the address of the Originator set forth on
Schedule 1 hereto or, upon 30 days’ prior written notice to the Purchaser and
its assignees, at any other locations within the United States. The Originator
will not change its name, location of its chief executive office, or its
jurisdiction of organization, unless (i) the Originator shall have provided the
Purchaser and its assignees with at least 30 days’ prior written notice thereof
and (ii) no later than the effective date of such change, all actions required
by Section 4.01(j) shall have been taken and completed. The Originator shall
make a notation in its books and records, including its computer files, to
indicate which Assets and Related Property have been sold by it to the Purchaser
hereunder.

 

(c) Performance and Compliance with Agreements and Credit Policy. At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
CNB Customer Transaction Documents related to the Transferred Assets, and timely
and fully comply in all material respects with the Credit Policy in regard to
each Transferred Asset and the related CNB Customer Transaction Documents.

 

(d) Sales, Liens, Etc. Except for the sales of Transferred Assets and Related
Property contemplated herein, not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Asset or other Originator
Collateral or upon or with respect to any account to which any Collections of
any Transferred Assets are sent, or assign any right to receive income in
respect thereof.

 

(e) Extension or Amendment of Assets. Except as permitted under Section 6.02(c)
of the Purchase Agreement in the Originator’s capacity as the Servicer, not
extend, amend or otherwise modify the terms of any Transferred Asset, or amend,
modify or waive any term or condition of any CNB Customer Transaction Document
related thereto.

 

WAREHOUSE LOAN SALE AGREEMENT

 

27



--------------------------------------------------------------------------------

(f) Change in Business or Credit Policy. Not make any change in the character of
its business or in the Credit Policy that could reasonably be expected to have a
material adverse effect on the credit quality or collectibility of the
Transferred Assets.

 

(g) Change in Payment Instructions to CNB Customers. Not add or terminate any
bank account as a CNB Customer Account or AOT Securities Account from those
listed in Schedule 2 to this Agreement, or make any change in its instructions
to CNB Customers or Investors regarding payments to be made to any such account,
unless the Purchaser shall have received notice of such addition, termination or
change (including an updated Schedule 2); provided, however, that in the case of
suspected fraud with respect to any CNB Account, the Originator may terminate
such CNB Account and add a new bank account to replace such terminated CNB
Account if the Originator notifies the Purchaser of such change and provides an
updated Schedule 2 to the Purchaser within 15 Business Days of such change.

 

(h) Deposits to CNB Customer Deposit Accounts. Instruct all of the Designated
CNB Customers to remit all their payments in respect of Transferred Assets to
the related CNB Customer Deposit Accounts and instruct (or will cause the
related CNB Customer or, in the case of any Advance related to an Indirect
Syndicated Mortgage Loan, the related agent, to instruct) the related Investor
with respect to the Mortgage Loan related to each Transferred Asset to remit the
Take-Out Price with respect to such Mortgage Loan to the Investor Funding
Account of such CNB Customer. The Originator will cause the account bank with
respect to any Third-Party Lender Account to remit all Collections received in
such Third-Party Lender Account to the Originator promptly after the receipt
thereof. If the Originator or any of its Affiliates shall receive any
Collections directly, the Originator shall immediately (and in any event within
one Business Day) deposit the same to the related CNB Customer Deposit Account.
The Originator will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any CNB Customer Deposit Account cash or cash proceeds
other than (i) Collections of Transferred Advances and (ii) solely with respect
to any Investor Funding Account, the excess of the Take-Out Price with respect
to any Mortgage Loan over the amount of the Advance related to such Mortgage
Loan.

 

(i) Audits. Will, at its expense, from time to time during regular business
hours as requested by the Purchaser, its assignees, agents or representatives
(including independent public accountants, which may be the Originator’s or the
Parent’s independent public accountants), permit such Persons (i) to conduct
audits of the Transferred Assets and Related Property and the related books and
records and collections systems of the Originator, (ii) to examine and make
copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Originator relating to the Transferred Assets and Related
Property, and (iii) to visit the offices and properties of the Originator for
the purpose of examining such materials described in clause (ii) above, and to
discuss matters relating to the Transferred Assets and Related Property or the
Originator’s performance under the Transaction Documents or under the CNB
Customer Transaction Documents with any of the officers or employees of the
Originator having knowledge of such matters. The Originator shall reimburse the
Purchaser and its assigns all reasonable costs and expense incurred in
connection therewith; provided, that so long as no Event of Termination has
occurred or is continuing, the Originator’s reimbursement obligations

 

WAREHOUSE LOAN SALE AGREEMENT

 

28



--------------------------------------------------------------------------------

hereunder shall be limited to two such audits per calendar year (but without
such limitation for follow-up audits if an audit deficiency is described during
any such audit or follow-up audit).

 

(j) Further Assurances.

 

(i) From time to time, at its expense, promptly execute and deliver all further
instruments and documents, and take all further actions, that may be necessary
or desirable, or that the Purchaser or its assignees may reasonably request, to
perfect, protect or more fully evidence the sale of Transferred Assets and
Related Property under this Agreement, or to enable the Purchaser or its
assignees to exercise and enforce its respective rights and remedies under this
Agreement. Without limiting the foregoing, the Originator will, upon the request
of the Purchaser or its assignees, (A) execute and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable to perfect, protect or evidence
such Transferred Assets and Related Property; and (B) deliver to the Purchaser
copies of all CNB Customer Transaction Documents (to which it is a party)
relating to the Transferred Assets and Related Property and all records relating
to such CNB Customer Transaction Documents and the Transferred Assets, whether
in hard copy or in magnetic tape or diskette format (which if in magnetic tape
or diskette format shall be compatible with the Purchaser’s computer equipment).

 

(ii) The Originator authorizes the Purchaser or its assignees to file financing
or continuation statements, and amendments thereto and assignments thereof,
relating to the Originator Collateral.

 

(iii) Perform its obligations under the CNB Customer Transaction Documents
related to the Transferred Assets to the same extent as if such Assets had not
been sold or transferred.

 

(k) Reporting Requirements. Provide to the Purchaser the following:

 

(i) as soon as available and in any event prior to the date on which the Parent
is required to file a form 10-Q pursuant to the rules and regulations of the
SEC, financial information regarding the Originator and its Subsidiaries
consisting of consolidated unaudited balance sheets as of the close of such
quarter and the related statements of income and cash flow for such quarter and
that portion of the fiscal year ending as of the close of such quarter,
certified by a Financial Officer of the Originator as fairly presenting the
consolidated financial position of the Originator and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments);

 

(ii) as soon as available and in any event prior to the date on which the Parent
is required to file a form 10-K pursuant to the rules and regulations of the
SEC, financial information regarding the Originator and its Subsidiaries
consisting of consolidated and consolidating balance sheets of the Originator
and its Subsidiaries as of

 

WAREHOUSE LOAN SALE AGREEMENT

 

29



--------------------------------------------------------------------------------

the end of such year and related statements of income and cash flows of the
Originator and its Subsidiaries for such fiscal year, all prepared in conformity
with GAAP and certified, in the case of the consolidated financial statements,
without qualification as to the scope of the audit or as to the Originator being
a going concern by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing acceptable to the Program Agent,
together with a report of such accounting firm stating that (A) such financial
statements fairly present the consolidated financial position of the Originator
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the period indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes which such
accountants shall concur and that shall have been disclosed in the notes to such
financial statements) and (B) the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards, and accompanied by a certificate stating
that in the course of the regular audit of the business of the Originator and
its Subsidiaries such accounting firm has obtained no knowledge that a Event of
Termination or Incipient Event of Termination under the Purchase Agreement, has
occurred and is continuing, or if in the opinion of such accounting firm, such a
default has occurred and is continuing, a statement as to the nature thereof;

 

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of a Financial Officer of the Originator setting forth details of such
Event of Termination or Incipient Event of Termination and the action that the
Originator has taken and proposes to take with respect thereto;

 

(iv) as soon as possible and in any event within two Business Days after the
Originator obtains knowledge thereof, notice of the occurrence of any event
described in Section 5.01(f) with respect to any Designated CNB Customer or
Investor;

 

(v) promptly after the sending or filing thereof, copies of all reports which
the Originator or Parent send to any of their securityholders, and copies of all
reports and registration statements which the Originator or Parent file with the
Securities and Exchange Commission or any national securities exchange;

 

(vi) promptly after the filing or receiving thereof, copies of all reports and
notices that the Parent or any ERISA Affiliate files under ERISA with the
Internal Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Parent or any ERISA Affiliate receives from any
of the foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which the Parent or any ERISA Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on the Parent
and/or any such ERISA Affiliate in excess of $1,000,000;

 

WAREHOUSE LOAN SALE AGREEMENT

 

30



--------------------------------------------------------------------------------

(vii) at least 30 days prior to any change in the Originator’s name or
jurisdiction of organization, a notice setting forth the new name or
jurisdiction of organization and the effective date thereof;

 

(viii) promptly and in no event more than five (5) Business Days after obtaining
knowledge thereof, notice of any matter or the occurrence of any event
concerning it which could reasonably be expected to have a Material Adverse
Effect; and

 

(ix) such other information respecting the Transferred Assets and Related
Property or the condition or operations, financial or otherwise, of the
Originator as the Purchaser may from time to time reasonably request, to the
extent such disclosure is permitted under applicable law, rule or regulation.

 

Reports and financial statements required to be delivered pursuant to clauses
(i), (ii) and (iii) of this Section 4.01(k) shall be deemed to have been
delivered on the date on which the Parent posts such reports, or reports
containing such financial statements, on the Parent’s website on the internet at
http://www.colonialbank.com or when such reports, or reports containing such
financial statements, are posted on the SEC’s website at www.sec.gov.

 

(l) Limitation on Transactions with the Purchaser. Not enter into, or be a party
to any transaction with the Purchaser, except for (i) the transactions
contemplated by this Agreement and the other Transaction Documents; and (ii) to
the extent not otherwise prohibited under this Agreement, other transactions in
the nature of employment contracts and directors’ fees, upon fair and reasonable
terms materially no less favorable to the Purchaser than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

(m) Records. Record each Purchase as a sale or capital contribution, as the case
may be, on its books and records, and reflect each Purchase in its financial
statements and tax returns as a sale or capital contribution, as the case may
be. Maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Transferred
Assets and Related Property in the event of the destruction of the originals
thereof) and keep and maintain all documents, books, records and other
information reasonably necessary for the collection of all such Transferred
Assets, and in which timely entries are made in accordance with GAAP. Such books
and records shall include, without limitation, records adequate to permit the
daily identification of each new Transferred Asset and all Collections of and
adjustments to each existing Transferred Asset, as well as its actual experience
with respect to any Diluted Assets. Promptly notify the Purchaser of any
material conversion or substitution (excluding, in each case, version upgrades)
of the computer software used by the Originator in its collection of Transferred
Assets.

 

(n) Separate Existence. Take all reasonable steps (including, without
limitation, all steps that the Purchaser may from time to time reasonably
request) to maintain the Purchaser’s identity as a separate legal entity from it
and to make it manifest to third parties that the Purchaser is an entity with
assets and liabilities distinct from those of it and each of its other
Affiliates. Without limiting the generality of the foregoing, it shall (i)
maintain its books and records separate from those of the Purchaser and maintain
records of all intercompany debits and

 

WAREHOUSE LOAN SALE AGREEMENT

 

31



--------------------------------------------------------------------------------

credits and transfers of funds made by it on the Purchaser’s behalf; (ii)
prevent the commingling of its funds or other assets with those of the
Purchaser, and not maintain bank accounts or other depository accounts to which
the Purchaser is an account party, into which the Purchaser makes deposits or
from which the Purchaser has the power to make withdrawals except as otherwise
contemplated hereunder or under the Purchase Agreement with respect to the
Servicer’s administration of Collections; (iii) not enter into or permit to
exist any transaction (including, without limitation, the purchase, sale, lease
or exchange of any property or the rendering of any service) with the Purchaser
which is on terms that are less favorable to it than those that might be
obtained in an arm’s length transaction at the time from Persons who are not
Affiliates and which is not evidenced by or pursuant to a written agreement;
(iv) not pay the operating expenses and liabilities of the Purchaser; (v)
clearly identify its office space (by sign or otherwise) as being separate and
distinct from the offices of, or any space occupied by, the Purchaser and
allocate fairly with the Purchaser any overhead, if relevant, for shared office
space or business facilities or equipment; (vi) act solely in its own name,
through its own officials or representatives where relevant, and not hold the
Purchaser out as a “division” or “part” of it; (vii) have stationery and other
business forms and a telephone number separate from that of the Purchaser; and
(viii) take all other actions reasonably necessary on its part to operate its
business and perform its obligations under the Transaction Documents in a manner
consistent with Section 5.01(j) of the Purchase Agreement and the factual
assumptions described in the legal opinions with respect to FDIC/FIRREA matters
delivered pursuant to Section 3.01(g) of the Purchase Agreement to the extent
applicable to it. In addition to the foregoing, it will cause any financial
statements consolidated with those of the Purchaser to state that the
Purchaser’s business consists of the purchase of Assets and Related Property
from it and that the Purchaser is a separate legal entity with its own separate
creditors who, in any liquidation of the Purchaser, will be entitled to be
satisfied out of the Purchaser’s, as applicable, assets prior to any value in
the Purchaser becoming available to the Purchaser’s equity holders.

 

(o) Taxes. File all material tax returns and reports required by law to be filed
by it and will promptly pay all taxes and governmental charges at any time
owing, except such as are being contested in compliance with Section 3.01(q) and
pay when due any taxes payable in connection with the transfer of the
Transferred Assets and Related Property.

 

(p) Accounting of Transfers. Not account for or treat (whether in financial
statements or otherwise) the transactions provided for by this Agreement in any
manner other than as the sale and/or absolute conveyance by it of Transferred
Assets and Related Property to the Purchaser.

 

(q) Extension or Amendment of Transferred Assets. Not extend, amend, waiver or
otherwise modify, the terms of any Transferred Asset or any CNB Customer
Transaction Document related thereto, except as permitted in its capacity as
Servicer under the Purchase Agreement.

 

(r) AOT Securities Accounts. Instruct the related Investor with respect to each
AOT Security constituting a Transferred Asset to remit the Take-Out Price with
respect to such AOT Security to an AOT Securities Account. The Originator will
not deposit or otherwise credit, or cause or permit to be so deposited or
credited, to any AOT Securities Account, cash or

 

WAREHOUSE LOAN SALE AGREEMENT

 

32



--------------------------------------------------------------------------------

cash proceeds other than the Take-Out Prices with respect to AOT Securities
which are Transferred Assets.

 

(s) True Sale of AOT Mortgage Pools. Comply with (and cause to be true and
correct) each of the facts and assumptions contained in the “true sale” opinion
of Akerman Senterfitt delivered pursuant to Section 3.01(g) of the Purchase
Agreement.

 

ARTICLE V

 

EVENTS OF TERMINATION

 

SECTION 5.01. Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

 

(a) the Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement (including any payment with respect to any Deemed
Collection);

 

(b) the Originator shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Transaction Document (other
than as described in clause (a) above) and such failure shall remain unremedied
for 10 Business Days;

 

(c) any representation or warranty made or deemed made by the Originator (or any
of its officers) under or in connection with this Agreement or any information
or report delivered by the Originator pursuant to this Agreement shall prove to
have been incorrect or untrue when made or deemed made or delivered and, solely
in the case of any representation or warranty which relates solely to one or
more Transferred Assets incorrectly characterized as Eligible Assets, the
Originator shall have failed to make any payment in respect of any Deemed
Collection resulting therefrom pursuant to Section 2.03(c);

 

(d) the Originator shall fail to pay any principal of or premium or interest on
any of its Debt which is outstanding in a principal amount of at least
$70,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof;

 

(e) any Purchase of Transferred Assets and Related Property hereunder shall for
any reason cease to constitute valid and perfected ownership of such Transferred
Assets and Related Property or immediately prior to each Purchase hereunder the
Originator shall cease to

 

WAREHOUSE LOAN SALE AGREEMENT

 

33



--------------------------------------------------------------------------------

have a valid and perfected first priority ownership interest therein, or there
shall exist any Adverse Claim in the Originator Collateral;

 

(f) (i) the Federal Deposit Insurance Corporation or other Federal or State bank
regulatory authority shall have been appointed receiver or liquidator of the
Originator under Federal or State banking laws; or the Originator shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Originator seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Originator shall take any
corporate action to authorize any of the actions set forth above in this
subsection (f);

 

(g) an Event of Termination shall have occurred under the Purchase Agreement;

 

(h) the PBGC or the Internal Revenue Service shall, or shall indicate its
intention to, file notice of a lien pursuant to Section 4068 of ERISA or Section
6320 of the Code with regard to the assets of the Parent or the Originator;

 

(i) any Transaction Document shall cease to be in full force and effect with
respect to the Originator, or the Originator shall attempt to terminate or
assert the invalidity or unenforceability of any Transaction Document or any
provision thereof;

 

(j) a Change in Control shall occur;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $70,000,000 (except to the extent covered by insurance as to which the
insurer has acknowledged such coverage in writing) shall be rendered against the
Originator or any of its Subsidiaries, and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be taken by a judgment creditor to
attach or levy upon any assets of the Originator or any of its Subsidiaries to
enforce any such judgment; or

 

(l) there shall have occurred any event which may materially adversely affect
the collectibility of the Transferred Assets or the ability of the Originator to
collect Transferred Assets or otherwise perform its respective obligations under
this Agreement or the other Transaction Documents;

 

WAREHOUSE LOAN SALE AGREEMENT

 

34



--------------------------------------------------------------------------------

then, and in any such event, the Purchaser may, by notice to the Originator,
declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred), and all Purchases
hereunder shall cease immediately; provided, however, that in the case of any
event described in clause (f) above, the Facility Termination Date shall occur
automatically upon the occurrence of such event. Upon any such declaration or
designation or upon such automatic termination, the Purchaser shall have, in
addition to the rights and remedies under this Agreement, all other rights and
remedies with respect to the Transferred Assets and Originator Collateral
provided after default under the UCC and under other applicable law, which
rights and remedies shall be cumulative.

 

ARTICLE VI

 

INDEMNIFICATION

 

SECTION 6.01. Indemnities by the Originator.

 

(a) Without limiting any other rights which the Purchaser may have hereunder or
under applicable law, the Originator hereby agrees to indemnify the Purchaser
and its assigns and transferees (each, an “Indemnified Party”), from and against
any and all damages, claims, losses, liabilities and related costs and expenses,
including reasonable attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”), awarded against or
incurred by any Indemnified Party arising out of or as a result of this
Agreement or the purchase of any Transferred Assets or in respect of any
Transferred Asset or any CNB Customer Transaction Document, including, without
limitation, arising out of or as a result of any of the following:

 

(i) the characterization in any Monthly Report, Asset Interest Report or other
written statement of any Transferred Asset as an Eligible Asset or as included
in the Net Conforming Pool Balance or the Net Non-Conforming Pool Balance which,
as of the date on which such information was certified, is not an Eligible Asset
or should not be included in the Net Conforming Pool Balance or the Net
Non-Conforming Pool Balance, as applicable;

 

(ii) any representation or warranty or statement made or deemed made by the
Originator (or any of its officers) under or in connection with this Agreement
or any of the other Transaction Documents which shall have been incorrect in any
respect when made or deemed made;

 

(iii) the failure by the Originator to comply with any applicable law, rule or
regulation of any Governmental Entity with respect to any Transferred Asset,
Related Property or the related CNB Customer Transaction Documents; or the
failure of any Transferred Asset or Related Property to conform to any such
applicable law, rule or regulation;

 

WAREHOUSE LOAN SALE AGREEMENT

 

35



--------------------------------------------------------------------------------

(iv) the failure to vest and maintain vested in the Purchaser absolute ownership
of the Transferred Assets and Related Property that are, or that purport to be,
the subject of a Purchase under this Agreement, free and clear of any Adverse
Claim;

 

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Originator Collateral;

 

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the related CNB Customer) of a CNB Customer to the payment of any Transferred
Asset, whether or not raised in connection with any litigation or arbitration
(including, without limitation, a defense based on such Transferred Asset or the
related CNB Customer Transaction Documents not being a legal, valid and binding
obligation of such CNB Customer enforceable against it in accordance with its
terms), or any other claim relating to collection activities with respect to
such Transferred Asset;

 

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy
or insolvency of the related Mortgagor) of a Mortgagor to the payment of any
Mortgage Loan (including, without limitation, a defense based on such Mortgage
Loan not being a legal, valid and binding obligation of such Mortgagor
enforceable against it in accordance with its terms), or any other claim
relating to collection activities with respect to such Mortgage Loan;

 

(viii) any failure of the Originator to comply with any term, provision or
covenant contained in this Agreement, any other Transaction Document or any CNB
Customer Transaction Document to which it is a party, or to perform its duties
or obligations under the Transaction Documents, CNB Customer Transaction
Documents or Take-Out Commitments;

 

(ix) any claim or suit arising out of or in connection with any Transferred
Asset or the Mortgage Loan related thereto;

 

(x) the commingling of Collections of Transferred Assets (or any Related
Property) at any time with other funds;

 

(xi) any investigation, litigation or proceeding related to this Agreement, any
other Transaction Document or the use of proceeds of Purchases or in respect of
any Transferred Asset or any other Originator Collateral;

 

(xii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Originator in servicing, administering or collecting
any Transferred Asset or Related Property;

 

(xiii) the sale by the Originator, or the purchase by the Purchaser, of any
Transferred Asset or Related Property in violation of any applicable law, rule
or regulation of any Governmental Entity or any contractual obligation of the
Originator;

 

WAREHOUSE LOAN SALE AGREEMENT

 

36



--------------------------------------------------------------------------------

(xiv) any Adverse Claim attaching to any Transferred Asset or any other
Originator Collateral with respect thereto, other than a Lien created under the
Transaction Documents;

 

(xv) except to the extent such taxes constitute income taxes incurred by such
Indemnified Party arising out of or as a result of this Agreement or the
security interest in the Originator Collateral, (A) the failure to pay when due
any and all stamp, sales, transfer, excise, personal property and other taxes
and fees payable by the Originator in connection with the Originator Collateral
or the execution, delivery, filing and recording of this Agreement or the other
agreements and documents to be delivered hereunder (including any UCC financing
statements) and (B) the payment by such Indemnified Party of taxes, including,
without limitation, any taxes imposed by any jurisdiction on amounts payable and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, to the extent caused by the Originator’s actions or
failure to act in breach of this Agreement;

 

(xvi) any failure by the Purchaser to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Purchaser
of any Transferred Assets or Related Property, or any attempt by any Person to
void any such transfer under any statutory provision or common law or equitable
action, including, without limitation, any provision of the Bankruptcy Code;

 

(xvii) the inability of any Indemnified Party to exercise their rights under
this Agreement to review any CNB Customer Transaction Document which contains a
confidentiality provision that purports to restrict its ability to do so, or any
litigation or proceeding relating to any such confidentiality provision;

 

(xviii) the failure of any Mortgage Loan to be purchased (A) under the original
Take-Out Commitment applicable to such Mortgage Loan for any reason (other than
as a result of a Mortgage Loan which was an Eligible Mortgage Loan at the time
it was sold be the Originator to the Purchaser having subsequently become a
Defaulted Mortgage Loan or as the result of the bankruptcy of the related CNB
Customer) including as a result of a change in the market value of such Mortgage
Loan due to changes in interest rates, and (B) for an amount equal to the
Take-Out Price first reported to the Program Agent when the Asset related to
such Mortgage Loan first became a Pool Asset;

 

(xix) the failure of any Interest Rate Hedge to fully protect any Mortgage Loan,
AOT Mortgage Pool or AOT Security from the effect of changes in interest rates;

 

(xx) the possession of the Mortgage Documents, AOT Participation Certificates,
AOT Takeout Assignments or COLB Participation Certificates by any person other
than the Facility Custodian;

 

(xxi) the failure of any Mortgaged Property to be covered by adequate hazard
insurance;

 

WAREHOUSE LOAN SALE AGREEMENT

 

37



--------------------------------------------------------------------------------

(xxii) the failure of any Mortgage Loan, AOT Security or Take-Out Commitment to
constitute, for any reason (including, without limitation, any fraud on the part
of any Mortgagor of any Mortgage Loan, any CNB Customer or the Originator), the
legal, valid and binding obligation of the Mortgagor of such Mortgage Loan, the
issuer of such AOT Security or Investor, as applicable, enforceable against such
Mortgagor, issuer or Investor in accordance with its terms (subject to
Enforceability Exceptions);

 

(xxiii) the failure of any Mortgage Document with respect to any Mortgage Loan
(including, without limitation, the related Mortgage File) to be accurate and
complete;

 

(xxiv) the failure of any AOT Security to be issued with respect to any AOT
Mortgage Pool for any reason (other than as a result of the bankruptcy of the
related CNB Customer) including as a result of a change in the market value of
such AOT Mortgage Pool due to changes in interest rates;

 

(xxv) the failure of any AOT Security to be purchased (A) under the original
Mandatory Take-Out Commitment applicable to such AOT Security for any reason
(other than as a result of the bankruptcy of the related CNB Customer) including
as a result of a change in the market value of such AOT Security or the related
AOT Mortgage Pool due to changes in interest rates, and (B) for an amount equal
to the Take-Out Price first reported to the Program Agent when a participation
interest in the AOT Mortgage Pool with respect to such AOT Security first became
a Pool Asset; and

 

(xxvi) the release of funds from any CNB Customer Deposit Account or AOT
Securities Account to any CNB Customer which is the subject of any bankruptcy or
insolvency proceeding, absent a court order directing that such funds be
released to such CNB Customer.

 

(b) Notwithstanding the foregoing, the Originator shall not be liable to any
Indemnified Party for any Indemnified Amounts, (i) to the extent found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from gross negligence or willful misconduct on the part of such
Indemnified Party, (ii) resulting from a default by the Mortgagor under the
terms of any Mortgage Loan which was an Eligible Mortgage Loan at the time it
was sold by the Originator to the Purchaser, (iii) resulting from the failure of
any CNB Customer to pay amounts due under the terms of any CNB Customer Loan or
from the impairment of any Underlying Collateral, in each case as a result of
the bankruptcy of such CNB Customer, (iv) resulting from the failure of any
Mortgage Loan to be purchased under a Take-Out Commitment due to a default by
the Mortgagor thereof under the terms of such Mortgage Loan which was an
Eligible Mortgage Loan at the time it was sold by the Originator to the
Purchaser or the bankruptcy of the related CNB Customer, or (v) constituting
taxes imposed by the jurisdiction in which such Indemnified Party’s principal
executive office is located, on or measured by the overall net income of such
Indemnified Party.

 

(c) Any amounts subject to the indemnification provisions of this Section 6.01
shall be paid by the Originator to the related Indemnified Party within five (5)
Business Days

 

WAREHOUSE LOAN SALE AGREEMENT

 

38



--------------------------------------------------------------------------------

following demand therefor accompanied by reasonable supporting documentation
with respect to such amounts. Notwithstanding anything to the contrary in this
Agreement, solely for purposes of this Section 6.01, any representation,
warranty or covenant qualified by materiality or the occurrence of a Material
Adverse Effect shall not be so qualified.

 

(d) No Indemnified Party shall have any liability (whether in contract, tort or
otherwise) to the Originator or any of its security holders or creditors for or
in connection with the transactions contemplated hereby, except to the extent
such liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from such Indemnified Party’s
gross negligence or willful misconduct or breach of its obligations under the
Purchase Agreement. In no event, however, shall any Indemnified Party be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings).

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Originator therefrom shall be
effective unless in a writing signed by the Purchaser and, in the case of any
amendment, also signed by the Originator, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Purchaser to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. This Agreement and the Purchase Agreement, together with the other
written agreements required to be delivered hereunder and thereunder and the
exhibits and schedules hereto and thereto, contains a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement (together with
the exhibits hereto) among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings.

 

SECTION 7.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, to each party hereto, at its address set forth on Schedule 1
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All notices and communications given
to any party hereto shall be deemed to have been given on the date of receipt.
Each of the Purchaser and the Originator consents to the service of any and all
process in any action or proceeding described in Section 7.05 by the mailing of
copies of such process to it at its address specified for notice hereunder.
Nothing in this Section 7.02 shall affect the right of the Purchaser or the
Originator to serve legal process in any other manner permitted by law.

 

WAREHOUSE LOAN SALE AGREEMENT

 

39



--------------------------------------------------------------------------------

SECTION 7.03. Binding Effect; Assignability.

 

(a) This Agreement shall be binding upon and inure to the benefit of the
Originator, the Purchaser and their respective successors and assigns; provided,
however, that the Originator may not assign its rights or obligations hereunder
or any interest herein without the prior written consent of the Purchaser. In
connection with any sale or assignment by the Purchaser of all or a portion of
the Transferred Assets and Related Property, the buyer or assignee, as the case
may be, shall, to the extent of its purchase or assignment, have all rights of
the Purchaser under this Agreement (as if such buyer or assignee, as the case
may be, were the Purchaser hereunder) except to the extent specifically provided
in the agreement between the Purchaser and such buyer or assignee, as the case
may be.

 

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, when all of the
Transferred Assets are either collected in full or become Defaulted Assets;
provided, however, that rights and remedies with respect to any breach of any
representation and warranty made by the Originator pursuant to Article III and
the provisions of Article VI and Sections 7.04 and 7.05 shall be continuing and
shall survive any termination of this Agreement.

 

SECTION 7.04. Costs, Expenses and Taxes.

 

(a) In addition to the rights of indemnification granted to the Purchaser
pursuant to Article VI hereof, the Originator agrees to pay on demand all costs
and expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, the reasonable fees and reasonable out-of-pocket
expenses of counsel for the Purchaser with respect thereto and with respect to
advising the Purchaser as to its rights and remedies under this Agreement, and
the Originator agrees to pay all costs and expenses, if any (including
reasonable counsel fees and expenses), in connection with the enforcement of
this Agreement and the other documents to be delivered hereunder excluding,
however, any costs of enforcement or collection of Transferred Assets which are
not paid on account of the bankruptcy of the applicable CNB Customer or the
Mortgagor of any Underlying Collateral.

 

(b) In addition, the Originator agrees to pay any and all stamp and other taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and the Originator agrees to save each Indemnified Party harmless
from and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.

 

SECTION 7.05. WAVIER OF JURY TRIAL; CONSENT TO JURISDICTION. EACH PARTY HERETO
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE ORIGINATOR AND THE
PURCHASER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP AMONG THEM IN CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY. EACH PARTY
HERETO HEREBY AGREES AND SUBMITS

 

WAREHOUSE LOAN SALE AGREEMENT

 

40



--------------------------------------------------------------------------------

TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
COURTS OF THE UNITED STATES LOCATED IN THE STATE OF NEW YORK FOR THE PURPOSE OF
ADJUDICATING ANY CLAIM OR CONTROVERSY ARISING IN CONNECTION WITH THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY AND, FOR SUCH PURPOSE, HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE THEREIN OF ANY ACTION INSTITUTED HEREUNDER
AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 7.05 SHALL AFFECT THE RIGHT OF
THE ORIGINATOR OR THE PURCHASER TO BRING ANY ACTION OR PROCEEDING AGAINST ANY
OTHER PARTY HERETO OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

SECTION 7.06. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.07. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

SECTION 7.08. Purchaser’s Assignment of Rights to Program Agent. The Originator
acknowledges that all of the Purchaser’s right, title and interest in, to and
under this Agreement and each other document, agreement or instrument executed
in connection herewith or therewith, constitutes part of the Collateral under
the Purchase Agreement. Pursuant to and subject to the limitations contained in,
and the terms and conditions of, the Purchase Agreement, the Purchaser has
assigned to the Program Agent, for the benefit of the Beneficiaries, all
benefits, rights and remedies exercisable by the Purchaser under this Agreement
and each other document, agreement or instrument executed in connection herewith
or therewith. Such assignment includes, without limitation, (a) all monies due
and to become due to the Purchaser from the Originator, whether as Transferred
Assets or any fees, expenses, costs, indemnities, or damages for the breach of
this Agreement or otherwise and (b) all rights, remedies, powers, privileges and
claims of the Purchaser against the Originator under or with respect to this
Agreement (whether arising pursuant to the terms of this Agreement or as
otherwise available at law or in equity). The Originator acknowledges that the
Program Agent shall have the sole right to enforce the Purchaser’s rights and
remedies under this Agreement to the extent permitted by the Purchase Agreement;
provided, however, that the Program Agent shall not be obligated to perform any
of the obligations of the Purchaser under this Agreement. The Originator
acknowledges that the rights of the Program Agent with respect to the rights and
remedies in connection with any indemnification or any breach of any
representation, warranty, or covenant made by the Originator under this
Agreement shall be continuing and shall survive any termination of this
Agreement.

 

WAREHOUSE LOAN SALE AGREEMENT

 

41



--------------------------------------------------------------------------------

SECTION 7.09. Limited Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of the Purchaser under this Agreement shall be
payable solely out of Collections as they are received by or are available to
the Purchaser to make such payments pursuant to the Purchase Agreement, and, to
the extent Collections are not available to pay such obligations, the claims
relating thereto shall not constitute a claim (as defined in Section 101 of
Title 11 of the Bankruptcy Code) against the Purchaser but shall continue to
accrue. The Originator hereby agrees that it will not institute against the
Purchaser any proceeding of the type referred to in Section 5.01(f) so long as
any Secured Obligations shall be outstanding or there shall not have elapsed one
year plus one day since the last day on which any such Secured Obligations shall
have been outstanding.

 

SECTION 7.10. Confidentiality.

 

(a) The Originator agrees to maintain the confidentiality of this Agreement and
each other Transaction Document in communications with third parties and
otherwise; provided that this Agreement and each other Transaction Document may
be disclosed (i) to third parties to the extent such disclosure is made pursuant
to a written agreement of confidentiality in form and substance reasonably
satisfactory to the Purchaser, (ii) to the legal counsel and auditors of the
Originator if they agree to hold it confidential and (iii) to the extent
required by applicable law or regulation or by any court, regulatory body or
agency having jurisdiction over the Originator or to the extent the Originator
determines that the contents of any Transaction Document are required to be
disclosed in any filing with the SEC; and provided, further, that such party
shall have no obligation of confidentiality in respect of any information which
may be generally available to the public or becomes available to the public
through no fault of such party.

 

(b) The Purchaser agrees to maintain the confidentiality of all information with
respect to the Originator furnished or delivered to it pursuant to this
Agreement and identified by the Originator as being confidential; provided, that
such information may be disclosed (i) to such party’s legal counsel and auditors
and to such party’s assignees and participants and potential assignees and
participants and their respective counsel if they agree to hold it confidential,
(ii) to the nationally recognized statistical rating agencies, (iii) to any
actual or potential subordinated investor in any Conduit Purchaser or any
provider of liquidity for any Conduit Purchaser, if such subordinated investor
or provider of liquidity has agreed to hold it confidential, (iv) to credit
enhancers and dealers and investors in respect of promissory notes of each
Conduit Purchaser in accordance with the customary practices of said Conduit
Purchaser for disclosure to credit enhancers, dealers or investors, as the case
may be, it being understood that any such disclosure to dealers or investors
will not identify the Originator or any of its Affiliates by name, (v) to the
extent required by applicable law or regulation or by any court, regulatory body
or agency having jurisdiction over such party (or its assignees), (vi) in
connection with enforcement of the Purchaser’s or any Beneficiary’s rights and
remedies hereunder or under the other Transaction Documents, and (vii) to any
other Person with the Originator’s prior written consent; and provided, further,
that such party shall have no obligation of confidentiality in respect of any
information which may be generally available to the public or becomes available
to the public through no fault of such party. Notwithstanding anything herein to
the contrary, the foregoing shall not be construed to prohibit (A) disclosure as
required

 

WAREHOUSE LOAN SALE AGREEMENT

 

42



--------------------------------------------------------------------------------

pursuant to the Transaction Documents, (B) disclosure of any and all information
(w) if required to do so by any applicable statute, law, rule or regulation, or
in working with any taxing authorities or other governmental agencies, (x) to
any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of any Beneficiary’s business or that of its
affiliates, (y) pursuant to any subpoena, civil investigative demand or similar
demand or request of any court, regulatory authority, arbitrator or arbitration
to which any Beneficiary or any affiliate or an officer, director, employer or
shareholder thereof is a party, or (z) to any affiliate, independent or internal
auditor, agent, employee or attorney of any Beneficiary having a need to know
the same, provided that such Beneficiary advises such recipient of the
confidential nature of the information being disclosed.

 

(c) Notwithstanding any other provision herein or in any other Transaction
Document, the Purchaser hereby confirms that the Originator (and each employee,
representative or other agent of such party) may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated by this Agreement and the other
Transaction Documents.

 

*        *        *

 

WAREHOUSE LOAN SALE AGREEMENT

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ORIGINATOR:

     

COLONIAL BANK, N.A.

            By:                    

Name:

               

Title:

PURCHASER:

     

MWL FUNDING, INC.

            By:                    

Name:

               

Title:

 

SIGNATURE PAGE TO WAREHOUSE LOAN SALE AGREEMENT

 